PER CURIAM: *
The judgment of the district court is affirmed for the reasons given in full by that court. Whether the Plaintiff seeks a recovery under the Federal Tort Claims Act it would fail because if not filed with a federal agency as required, or whether the Plaintiff seeks social benefits denied to him because no appeal was taken within 60 days. There is no jurisdiction for any further claim by this Plaintiff. 42 U.S.C. § 405(h).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.